                                                                 1

 1                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
 2                            EASTERN DIVISION
 3
   VALENTINA L. O'CONNOR, as next      )
 4 friend and guardian of Michael      )
   W. O'Connor,                        )
 5                                     )   Case No. 15 CV 8066
                     Plaintiff,        )
 6                                     )   Chicago, Illinois
   -vs-                                )   November 13, 2018
 7                                     )   10:03 a.m.
   ARTHUR WRIGHT, Deputy Star No.      )
 8 10552, an individual, et al.,       )
                                       )
 9                      Defendants.    )
10
                       TRANSCRIPT OF PROCEEDINGS
11          BEFORE THE HONORABLE CHIEF JUDGE RUBEN CASTILLO
12   APPEARANCES:
13   For the Plaintiff:      MR. ROBERT D. FINK
                             Collison Law Offices
14                           134 N. LaSalle Street
                             Suite 1200
15                           Chicago, IL 60602
                             (312) 906-7995
16                           E-mail: Rfink@collisonltd.com
17   For Defendant Wright: MS. KATHLEEN MURPHY
                           Cook County State's Attorney's Office
18                         500 Richard J. Daley Center
                           Chicago, IL 60602
19                         (312) 603-5439
                          E-mail: Kathleen.murphy@cookcountyil.gov
20
21   Court Reporter:
22              KATHLEEN M. FENNELL, CSR, RPR, RMR, FCRR
                         Official Court Reporter
23                    United States District Court
                 219 South Dearborn Street, Suite 2524-A
24                      Chicago, Illinois 60604
                       Telephone: (312) 435-5569
25                 Kathleen_Fennell@ilnd.uscourts.gov
                                                                  2

 1   APPEARANCES: (Continued)
 2   For Defendant, City
     Of Chicago:           MS. EMILY E. DORY
 3                         City of Chicago Department of Law
                           Federal Civil Rights Litigation
 4                         30 North LaSalle Street
                           Suite 900
 5                         Chicago, IL 60602
                           (312) 742-6423
 6                         E-mail: Emily.dory@cityofchicago.org
 7   Also Present:         MS. VALENTINA L. O'CONNOR
                           MR. MICHAEL W. O'CONNOR
 8                         10732 S. Seeley Avenue
                           Chicago, IL 60643
 9                         (773) 238-0680
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                                                                3

            1              (Proceedings heard in open court:)
            2              THE CLERK: 15 CV 8066, O'Connor versus Wright.
            3              THE COURT: Good morning.
            4              MR. FINK: Good morning, Your Honor. Robert Fink,
10:03:38    5   F-I-N-K.
            6              MS. MURPHY: Good morning, Your Honor. Assistant
            7   State's Attorney Kathleen Murphy on behalf of sheriff's
            8   defendants.
            9              MS. DORY: Good morning, Your Honor. Emily Dory on
10:03:46   10   behalf of the City of Chicago.
           11              THE COURT: Okay.
           12              So you should have known -- I understood there was
           13   some objection to the settlement. I just want to say while
           14   I'm on the record that there was a full, effective settlement.
10:04:01   15   I communicated, shuttled back and forth with both sides, and
           16   there is no situation where what goes on in a courtroom is
           17   sort of a playground type of situation, where you can say, oh,
           18   yeah, that's what I felt on Tuesday, but on Wednesday, I'm
           19   going to take that all back. It just doesn't operate that
10:04:30   20   way.
           21              So I especially want the plaintiff to know that. Do
           22   you understand that?
           23              MS. O'CONNOR: Good morning, Your Honor. I do
           24   understand that, and I'm very grateful to you for your time
10:04:41   25   and for mediating -- for helping us to mediate and the time
                                                                               4

            1   spent on that.
            2            Unfortunately, my son has been prohibited from
            3   participating from at least being present, and I was enticed
            4   by the counsel to work with him on this because he said he
10:05:00    5   will reduce 50 percent the attorney fees. I already stressed
            6   the attorneys' fees need to be included.
            7            Plus it is my son and our family realize this, and we
            8   said this all along, this is a threat to public to allow these
            9   practices to perpetuate. The same sheriff who pressed
10:05:23   10   aggravated charges on other victims of beatings and assaults
           11   and using deadly force against my son and causing all the
           12   damage for the rest of his natural life --
           13            THE COURT: Okay. Let me just stop you right now,
           14   Mrs. O'Connor.
10:05:39   15            MS. O'CONNOR: Yes, sir.
           16            THE COURT: Because a lot of what you're saying is
           17   just not true. Let's just start with deadly force.
           18            MS. O'CONNOR: Yes.
           19            THE COURT: Your son is very much alive.
10:05:48   20            MS. O'CONNOR: Sir --
           21            THE COURT: Okay. So, really, in light of what goes
           22   on over the weekend, where someone was killed in Midlothian,
           23   don't come up here, Mrs. O'Connor, and start talking about
           24   deadly force. Do you understand that?
10:06:04   25            Is that your son right next to you?
                                                                               5

            1            MS. O'CONNOR: This is Michael. We haven't had a
            2   chance to introduce.
            3            MR. O'CONNOR: Yes. I'm Michael.
            4            THE COURT: Okay. And you're the plaintiff, right?
10:06:13    5            MR. O'CONNOR: My mom kind of took control of this
            6   case. My lawyer prohibited me from being at the settlement,
            7   which I really wanted to come.
            8            THE COURT: Okay.
            9            MR. O'CONNOR: I really wanted to be in front of you.
10:06:22   10   I was going to --
           11            THE COURT: Okay.
           12            MR. O'CONNOR: -- play my role, but he told me I was
           13   not allowed to be there. He kicked me and my little brother
           14   out and forced my mother --
10:06:32   15            THE COURT: Well, your mother played a very forceful
           16   role, but this lawsuit, sir, is --
           17            MR. O'CONNOR: However, my lawyer wouldn't let me --
           18            THE COURT: Just wait a minute, don't interrupt me --
           19            MR. O'CONNOR: I'm sorry, Your Honor.
           20            THE COURT: -- okay?
           21            MR. O'CONNOR: Apologize.
           22            THE COURT: This lawsuit is named Valentina L.
           23   O'Connor as the next friend and guardian of Michael W.
           24   O'Connor. Your mother brought this lawsuit. Your mother is
10:06:56   25   driving this lawsuit, and, more importantly, your mother
                                                                               6

            1   settled this case in my presence.
            2            MR. O'CONNOR: I --
            3            THE COURT: And I was a witness to that.
            4            Everything else you're saying I know nothing about,
10:07:07    5   but certainly your mother represented you well during the
            6   settlement conference, and that's all I'm going to say,
            7   Mr. O'Connor.
            8            MR. O'CONNOR: Thank you, Your Honor.
            9            THE COURT: Now, what are we doing today?
10:07:19   10            MR. FINK: In light of that, Your Honor, two things.
           11            One, Ms. O'Connor and Michael filed a petition. I
           12   don't know, you know, what legal --
           13            THE COURT: Okay.
           14            MR. FINK: -- basis there is for this.
10:07:37   15            THE COURT: Let me ask you this, Mr. Fink --
           16            MR. FINK: Yes.
           17            THE COURT: -- because Mr. O'Connor just spoke to the
           18   Court. Do you want to address what he just said to the Court
           19   about how you didn't allow him to come to the settlement
10:07:48   20   conference?
           21            Do you want to address that, or do you want to just
           22   stand silent on that?
           23            MR. FINK: What I would like to do and what I think I
           24   should do are probably two different things, Your Honor.
10:07:58   25            THE COURT: Okay.
                                                                                7

            1            MR. FINK: I would just indicate that there was a
            2   joint decision with the family at a meeting at my office prior
            3   to the settlement conference in which the joint decision with
            4   the plaintiff was made that it would not be in Michael's best
10:08:14    5   interest to attend these settlement conferences.
            6            THE COURT: Okay. And you understand, just so the
            7   record is plain, Mr. O'Connor --
            8            MR. O'CONNOR: He's lying.
            9            THE COURT: -- is standing here nodding his head no,
10:08:24   10   nodding his head no. This is pretty unseemly.
           11            MR. FINK: It is.
           12            MR. O'CONNOR: Anybody from my family can tell you
           13   this man is lying right now.
           14            THE COURT: Okay. Mr. O'Connor, this -- this entire
10:08:35   15   lawsuit started when you disrupted a state court proceeding
           16   and allegedly were taken back into the lockup and beaten by
           17   deputy sheriffs. No use of deadly force, but certainly force
           18   was used against you.
           19            MR. O'CONNOR: Still --
10:08:52   20            THE COURT: Now, let me just caution you,
           21   Mr. O'Connor, if I were you, and I'm going to tell you this
           22   once and only once and then I'm going to call the deputy U.S.
           23   Marshals. Take a seat, sir. Take a seat right now and don't
           24   say another word.
10:09:08   25            Now, Mr. Fink, keep going.
                                                                             8

            1            MR. FINK: Simply put, Your Honor, there was a
            2   physical altercation in my office between Michael O'Connor and
            3   his brother while we were discussing the settlement
            4   conference.
10:09:24    5            I had a discussion with Ms. O'Connor, his father, his
            6   brother. His brother indicated he would try to take him to
            7   his condo, that we all agreed that that kind of, you know,
            8   behavior would not be conducive to settling the case. In
            9   fact, could, in fact, put --
           10            THE COURT: Okay.
           11            MR. FINK: -- you know, Mr. O'Connor's --
           12            THE COURT: So what you're telling me in so many
           13   words is there is a lot of bad feelings about this settlement.
           14            MR. FINK: It appears that there are.
10:09:51   15            THE COURT: I think it very much appears to everyone
           16   in the courtroom that there are.
           17            So you have filed this motion for a proposed
           18   distribution of proceeds?
           19            MR. FINK: We --
10:10:03   20            THE COURT: Is this your motion?
           21            MR. FINK: That is. There is -- there are -- this
           22   really is seeking your guidance.
           23            Obviously, we did not want to take a position
           24   contrary to that of Ms. O'Connor's. We do believe that, by
10:10:17   25   filing that motion, that we were certainly constructively
                                                                                9

            1   discharged and at that point, however, obviously if you find
            2   that the settlement was in place and enforceable, then we
            3   would move to distribute the settlement funds.
            4            There would be three issues that would be remaining.
10:10:33    5   One is the issue of the releases.
            6            The second would be the issue of vested interests.
            7   Ms. O'Connor had a prior attorney that does have on its face
            8   apparent validity. My firm has an attorney's lien, and there
            9   is an Illinois Health Care and Family Services lien, statutory
10:10:55   10   lien for payment for some of Michael's amounts.
           11            Obviously, once I received notification from
           12   Ms. O'Connor, we did not pursue any of those issues further,
           13   so those -- those would have to be addressed prior to final
           14   distribution.
10:11:12   15            THE COURT: Okay.
           16            MR. FINK: And I did --
           17            THE COURT: Let's just stop.
           18            What's the defendants' position?
           19            MS. MURPHY: Defendants' position is that there was a
10:11:18   20   valid settlement agreement entered at the settlement
           21   conference. In terms of distribution of the funds, we're
           22   willing to work with plaintiff's counsel on that.
           23            THE COURT: Okay. At this point, I'm not going to
           24   weigh in on the distribution of the funds.
10:11:31   25            At this point, all I will say is there was a valid
                                                                              10

            1   settlement because Ms. O'Connor was here. She is the
            2   plaintiff in this case. She was well represented by Mr. Fink.
            3   A settlement was reached that was well above my recommended
            4   objective proposed settlement, which no one needed to reach at
10:11:55    5   any point in time during our discussions. I told both sides
            6   that they were free to call it a day and we would not go any
            7   further, but both sides voluntarily kept going and reached a
            8   voluntary, intelligent and effective settlement.
            9              At this point, I will retain jurisdiction to
10:12:21   10   distribute, but I think I need to see what comes in in terms
           11   of what the lien is. You're representing from the prior law
           12   firm, Mr. Henderson's law firm, it's only 971.83; is that
           13   correct?
           14              MR. FINK: In terms of their actual cost. There's an
10:12:42   15   attorney lien for fees that my office would certainly work out
           16   with him as well.
           17              THE COURT: Okay.
           18              MR. FINK: And there's an amended distribution. I'm
           19   not sure if that made it to you or not.
10:12:51   20              THE COURT: Okay. Well, my view is from 25 years of
           21   judging, there's nothing to distribute yet until you obtain
           22   the proceeds.
           23              So -- and before we get to that, there has to be
           24   settlements that are either signed by the plaintiff or that I
10:13:12   25   will enter to enforce the settlement.
                                                                              11

            1            So it's going to be one way or the other, but until
            2   those proceeds actually get into your attorney's trust fund,
            3   there's nothing for me to rule upon in terms of distributing
            4   these proceeds.
10:13:27    5            So proceed with documenting the settlement, and we
            6   will go from there, but I'll retain jurisdiction to enforce
            7   the settlement that I participated in reaching.
            8            MR. FINK: Very good.
            9            THE COURT: That's all I'm going to say.
10:13:41   10            Thank you.
           11            MR. FINK: Thank you, Your Honor.
           12            MS. MURPHY: Thank you, Your Honor.
           13            MS. DORY: Thank you, Your Honor.
           14            MS. O'CONNOR: Thank you, Your Honor.
           15       (Which were all the proceedings heard.)
           16                             CERTIFICATE
           17       I certify that the foregoing is a correct transcript from
           18   the record of proceedings in the above-entitled matter.
           19   /s/Kathleen M. Fennell          November 26, 2018
           20
                Kathleen M. Fennell                     Date
           21   Official Court Reporter
           22
           23
           24
           25
